Title: To John Adams from Stephen Jones, 10 August 1798
From: Jones, Stephen,Avery, James
To: Adams, John



Sir—
Machias August 10th 1798—

The subscribers, inhabitants of the town of Machias, in the district of Maine, tho’ residing in a remote corner of the United States, have not been inattentive and indifferent spectators to the dangerous encroachments of a foreign nation, and the impending evils which threaten our Country.—We have waited with anxious concern for the result of the extraordinary mission to the French Republic.—The whole has at length been published to the world.—If any of our Fellow Citizens, could heretofore have entertained any doubts respecting the actual views and designs of that Republic, rank indeed must be their prejudices, if the late communications from our Envoys have not removed them.—
In the ordinary course of public proceedings we should not presume to obtrude our sentiments upon any branch of the constituted authorities of the Country; but although a sense of propriety might dictate this line of conduct on common occasions, still however, there are peculiar & interesting circumstances of a public nature, which may arise in the course of human events, that call for explicit and unequivocal declarations on the part of the people.—We conceive that critical juncture to have arrived, and that silence under existing circumstances would be dishonorable and pusillanimous.—Viewing ourselves, therefore, as Citizens of the United States, and as having a common interest with others in the preservation of good Government; we cannot behold without astonishment, and indignation, the unjust, illiberal and hostile proceedings of the French Republic towards the Government of our Country.—The Directory and its agents, in their late negociations with our Commissioners; have displayed such a contempt for the common rights and usages of Nations; have evidenced such a disregard to the common principles of justice, and have employed means so hostile to our Independence, that no connexion with them under their present system of tyranny, ought to be sought after or desired—We are persuaded, every thing has been done by the supreme Executive of the United States, to preserve peace, consistent with the honor and independence of the Country.—And we view it as equally pernicious to any Government, mearly to sue for peace as it is to engage in war from motives of ambition, vanity or pitiful revenge.—Thank Heaven, America is too far removed from France to be desolated by her violent eruptions; the Atlantic rolls between us—When the fiery materials of that Republic shall be consumed, when her atmosphere shall be purified from noxious vapors and her political horizon brightened, it will be time enough to make overtures of peace—At present we have only to prepare for action—Timidity and indecision only invite aggressions; injuries are multiplied in proportion to the feebleness of resistance, and ferocity is invigorated by tameness and submission.—Little should we deserve the blessings of a free Government—Little should we deserve the possession and enjoyment of that rich inheritance transmitted to us by our Ancestors, if we quietly suffered them to be wrested from us; by any nation or people under Heaven.—We admire that Liberty which is the growth of our own soil; not that spurious, distorted and bloody kind, which has been generated in the hot beds of France, and fostered and reared by the hands of Atheism and Immorality.—
We should not do justice to our feelings on the present occasion, without declaring to you, Sir, our unalterable attachment to the Constitution of the United States; our entire approbation of the measures adopted by the Supreme Executive, and our firm determination to support and defend both, with our lives and property.—
While we justly appreciate and respect those distinguished Virtues and Talents which you so eminently possess, while we recollect with emotions of gratitude, the important services which you have rendered your Country—permit us to add our fervent wishes and prayers for your happiness—











Stephen JonesJas. AveryJeremiah OBrienGideon OBrienStepn. ParkerPeter TalbotPhineas BruceDaniel P. UptonStephen SmithWilliam Chaloner167 other signatures